Citation Nr: 1007464	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-33 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for migraine headaches 
with associated vision problems.




ATTORNEY FOR THE BOARD

S. Bush, Counsel






INTRODUCTION

The Veteran served on active duty from January 1995 to 
January 1999 and had subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training 
(INACDUTRA), until he was discharged to Inactive Ready 
Reserve (IRR) in January 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

The Veteran's service treatment record (STR) is not of 
record.  The RO has referred to the STR in its adjudication 
of the claim, and a report of contact form dated in July 2008 
indicates that the Veteran's STR was associated with the 
claims folder in September 2005.  

However, the Board notes the RO contacted the Marine Corps 
Mobilization Command in November 2006 and February 2007, 
after the STR was noted to have been associated with the 
record, requesting a complete copy of all service medical 
treatment records for the Veteran.  

Those letters indicated: "If you do not have this veteran's 
service medical records, we would appreciate any information 
you may have that will help us locate them."  

Even prior to the enactment of the Veterans Claims Assistance 
Act of 2000, the Court had held that in cases where the 
appellant's service treatment records were unavailable, 
through no fault of the appellant, there was a "heightened 
duty" to assist the appellant in the development of the 
case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45- 
49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Therefore, efforts must be made to obtain all available 
service treatment records, encompassing the Veteran's period 
of active service and subsequent Reserve service.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), Records 
Management Center (RMC), or any other 
appropriate facility to request that all 
service treatment records of the Veteran 
for his period of active service from 
January 1995 to January 1999, as well as 
any reports of treatment from his Reserve 
service from January 1999 to January 
2003.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 
38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The Veteran should be notified 
of the RO's attempts to locate his 
medical records as well as any further 
action to be taken, and such should be 
documented in the record.  

2.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  If additional evidence or information 
received triggers a need for further 
development or assistance under VCAA, 
such as providing the Veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
or providing the Veteran with a VA 
examination, such development must be 
undertaken by VA. 38 U.S.C.A. §§ 5100, 
5103 (West 2002); 
38 C.F.R. § 3.159 (2009).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the RO should furnish to 
the Veteran a supplemental statement of 
the case and afford him the appropriate 
opportunity for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



